DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2. The amendment filed by Applicant on November 30, 2021 has been fully considered. The amendment to instant claims 1 and 2 are acknowledged. Specifically, claim 1 has been amended to include multiple limitations, specifically the R group being HOCH2CH2-, water content being 5-30%wt, pH of the foaming agent being 8-10, and further the first material including bicarbonate of organic amine compound (M),
wherein the organic amine compound (M) is an organic amine compound selected from the group consisting of the following compounds: methylamine, ethylamine, propylamine, or butylamine; dimethylamine, diethylamine, methyl ethyl amine, dipropyl amine, or methyl propyl amine; ethylene diamine, N-methyl-ethylene diamine, N,N'-dimethyl ethylene diamine, 1,3- propylene diamine, butanediamine, pentanediamine, or hexanediamine; diethylene triamine, triethylenetetraamine, or tetraethylenepentamine; 1,3,5-triamino cyclohexane; and monoethanolamine, monopropanol amine, monoisopropanolamine, or monobutanolamine; wherein the second material is selected from the group consisting of propylene oxide and ethylene oxide and combinations thereof, wherein a mole ratio of the first material to the second material is 1:1.5-1:3;
thereby significantly broadening the scope of instant claim 1.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


3.  Claims 2-5, 22 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
4. Claim 2 recites the limitation of the mole ratio of the first material to the second material being 1:1.3 to 1:4, which range is broader that the corresponding range of 1:1.5 to 1:3 of claim 1. It is noted that the mole ratio of the first material to the second material of claim 2 maybe rewritten as 1:(1.3-4), which is obviously broader than the range of 
1: (1.5-3) of claim 1.
Following Applicant’s calculations presented on page 12 of Arguments filed on November 29, 2021, that 1/1.5 is approximately 0.66, 1/1.3 is approximately 0.76, 1/4 is 
5. Claims 3 is dependent on claim 1, and further claims 4-5 and 22 are dependent on claim 3, wherein claim 3 recites the water content of 15-35%wt, which range is broader than that of 5-30%wt cited in claim 1.
 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.  Claims 1-6, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Bechara (US 4,542,214) in view of Rasshofer et al (US 4,500,656) (Rasshofer’656). 

7. Bechara discloses a compound of formula I below, used in polyurethane compositions, which decomposes with evolution of carbon dioxide and thus is used as a blowing agent in plastic formulations (col. 2, lines 55-68; col. 3, lines 1-5; Abstract).


    PNG
    media_image1.png
    85
    152
    media_image1.png
    Greyscale
   Formula I
Wherein R3-R5 are alkyl groups of 1-3 carbons or hydroxyalkyl groups of up to 3 carbons (col. 2, lines 12-25).

8.  Specifically cited compounds are having Formulas II and III below (col. 4, lines 10-15; col. 4, lines 50-53):

    PNG
    media_image2.png
    115
    304
    media_image2.png
    Greyscale
 Formula II


    PNG
    media_image3.png
    120
    443
    media_image3.png
    Greyscale
 Formula III


Thus, in the compound II above:
The moiety   
    PNG
    media_image4.png
    64
    109
    media_image4.png
    Greyscale
 corresponds to moiety A1- of claim 1, i.e. a bicarbonate;


    PNG
    media_image5.png
    37
    174
    media_image5.png
    Greyscale
 corresponds to Bm+ having m=1 and R being HOCH2CH2-    of claim 1.

9.  It is further noted that the overall moiety     
    
    PNG
    media_image6.png
    102
    176
    media_image6.png
    Greyscale

of Formula II  is substantially the same as the exemplified Bm+ presented on page 10 of Applicant’s arguments filed on November 29, 2021 (produced using dimethylamine)  with the exception of R being HOCH2CH2- in Formula II versus R being HOCH2-CH(CH3)- :


    PNG
    media_image7.png
    219
    638
    media_image7.png
    Greyscale


10. Though Bechara does not explicitly recite pH of the compound of Formula II, since the compound of Formula II is the same as that claimed in instant invention, therefore, it will intrinsically and necessarily have, or would be reasonably expected to have a pH in In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
It is further noted that the compound of Formula III above is cited as having pH in the range of 8.7-9.9 (Table V of Bechara).

11.  The compounds of Formula I are used in polyurethane formulations (Abstract).
It is further noted that the limitation “used for rigid polyurethane foam material” of claim 1 is an intended use limitation. Case law holds that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).

12. Though the alkanolamine salts of Bechara are produced using a method different from that claimed in claims 1 and 2, it is noted that claim 1 is a process-by-product claim. Case law holds that “even though product-by-process claims are limited by and In re Thorpe, 777F.2d 695,698,227 USPQ 964,966 (Fed.Cir.1985).

13. As to instant claim 6, the substituents R3-R5 in Formula I are independently alkyl groups of 1-3 carbons or hydroxyalkyl groups of up to 3 carbons (col. 2, lines 12-25). Thus, all of R3-R5 can be hydroxyalkyl groups of up to 3 carbons, i.e. the Formula I may include up to 3 of hydroxyethyl or hydroxypropyl groups.

14. Bechara does not explicitly recite the compounds of Formula I used as the blowing agent, further comprising 5-30%wt of water.

15. However, Rasshofer’656 discloses a liquid carbonate and/or bicarbonates of an amine comprising a least one primary, a secondary or a tertiary amino group and at least one primary, secondary or tertiary hydroxyl group, specifically carbonates  or bicarbonates of N-mono-, N,N-di-  and N,N,N-tri (β-hydroxyalkyl)amines, more specifically carbonates or bicarbonates of N-( β-hydroxypropyl)-ethylenediamine or bis-( β-hydroxypropyl)propanediamine (col. 4, lines 40-25-60), wherein the N-( β-hydroxypropyl)-ethylenediamine or bis-( β-hydroxypropyl)propanediamine have been produced by a reaction of corresponding aliphatic diamines with propylene oxide (col. 4, lines 50-55; col. 4, lines 29-30).
instant claims 1, 3-5, 22), and are used as foaming agents (col. 22, lines 65-68; col. 6, lines 45-48).  The carbonates or bicarbonates of N-mono-, N,N-di-  and N,N,N-tri (β-hydroxyalkyl)amines are cited as being preferred (col. 4, lines 1-5). Given the liquid carbonate and/or bicarbonate of an amine comprises a least one primary, a secondary or a tertiary amino group, it would have been obvious to a one of ordinary skill in the art to choose and apply the combination of N-mono-, N,N-di-  and N,N,N-tri (β-hydroxypropyl)amine-carbonates/bicarbonates as well, especially since Rasshofer’656 explicitly teaches that mixtures of compounds maybe used, specifically mixtures of mono- and diethanolamine as amine group (col. 4, line 67-col. 5, line 4), and also teaches the preference of using a tertiary alkanolamine, such as tris-(β-hydroxypropyl)-amine  (col. 5, lines 10-15). Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). The specific Example 9.2 shows the use of combination of ethanolamine carbonate, diethanolamine carbonate and isopropanolamine carbonate as the foaming agent (col. 22, lines 31-68).
The alkanolamine carbonates of Rasshofer’656 are produced by reaction of alkanolamines with carbon dioxide in the presence of water (col. 3, lines 29-35; col. 4, lines 6-22col. 5, lines 29-40 of Rasshofer’656).

16. Since both Rasshofer’656 and Bechara  are related to bicarbonates of  alkanolamines, used as blowing/foaming agents, and thereby belong to the same field Rasshofer’656 teaches such salts being used in combination with 3-15%wt of water, therefore, based on the combined teachings of Bechara   and Rasshofer’656, it would have been obvious to a one of ordinary skill in the art to use, or obvious to try to use the compounds of Formula I of Bechara in combination with 3-15%wt of water, as the blowing agent  as well, since it would have been obvious to choose material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958). The key to supporting any rejection under 35 USC 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image8.png
    18
    19
    media_image8.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image8.png
    18
    19
    media_image8.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image8.png
    18
    19
    media_image8.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the 
    PNG
    media_image8.png
    18
    19
    media_image8.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image8.png
    18
    19
    media_image8.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image8.png
    18
    19
    media_image8.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.  MPEP 2141

17. Since the blowing/foaming agent of Bechara in view of Rasshofer’656 is substantially the same as that claimed in instant invention, therefore, the blowing/foaming agent of Bechara in view of Rasshofer’656 will intrinsically and necessarily comprise, or would be reasonably expected to comprise the properties, including pH, that are the same as those claimed in instant invention, or having ranges overlapping with those as claimed in instant invention as well.
Given the blowing /foaming agent comprises the compound of Formula I and water, therefore, the total amount of the compound of Formula I and the water appear to constitute 100%wt of the blowing agent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01

Response to Arguments
18.  Applicant's arguments filed on November 29, 2021 and November 30, 2021 have been fully considered. It is noted that in light of Applicant’s amendment, all previous rejections are withdrawn, thus rendering Applicant’s arguments moot. The new grounds of rejections necessitated by Applicant’s amendment are set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IRINA KRYLOVA/Primary Examiner, Art Unit 1764